IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 112A15

                                 Filed 15 April 2016

DANA MARIE RIBELIN (f/k/a CREEL)

              v.

PHILLIP RAY CREEL


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, ___ N.C. App. ___, 770 S.E.2d 389 (2015),

affirming in part and remanding in part an order entered on 12 November 2013, and

remanding an order entered on 24 January 2014, both by Judge Charlie Brown in

District Court, Rowan County. On 20 August 2015, the Supreme Court allowed

plaintiff’s petition for discretionary review of additional issues.   Heard in the

Supreme Court on 21 March 2016.


       Arlaine Rockey for plaintiff-appellant.

      Kip D. Nelson for defendant-appellee.


      PER CURIAM.

      As to the appeal of right based on the dissenting opinion, we affirm the

majority decision of the Court of Appeals.        We conclude that the petition for

discretionary review as to additional issues was improvidently allowed.
                   @CASE NAME SHORT TITLE

                      Opinion of the Court



    AFFIRMED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY

ALLOWED.




                              -2-